J-S34015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RAKIM L. JOHNSON                           :
                                               :
                       Appellant               :   No. 129 WDA 2022

            Appeal from the PCRA Order Entered December 14, 2021
    In the Court of Common Pleas of Blair County Criminal Division at No(s):
                           CP-07-CR-0002317-2016


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED: October 14, 2022

        Appellant, Rakim L. Johnson, appeals from the order entered in the

Court of Common Pleas of Blair County dismissing his petition filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-46. After

careful review, we affirm.

        We derive the following factual and procedural history from the trial

court opinion and certified record. In October 2016, Appellant sold heroin to

an undercover police officer. As a result, Appellant pleaded guilty to

Possession with Intent to Deliver and Criminal Use of a Communication

Facility. On September 1, 2017, the trial court sentenced Appellant to an

aggregate term of 1½ to 5 years’ incarceration. Appellant did not file a direct

appeal.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34015-22



       Appellant pro se filed the instant PCRA Petition, his first, on March 15,

2021. The PCRA court appointed counsel and counsel filed an amended

petition on May 14, 2021, seeking to invoke the PCRA court’s jurisdiction by

pleading the new-fact exception to the PCRA time-bar.1 Appellant posited a

substantive claim of ineffective assistance of trial counsel.

       On November 5, 2021, the PCRA court held a hearing on Appellant’s

petition. On December 14, 2021, the court dismissed Appellant’s petition as

untimely. Appellant timely filed a Notice of Appeal and both he and the trial

court complied with Pa.R.A.P. 1925.

       Appellant raises the following issue for our review:

       Did the trial court err by denying the Amended PCRA action
       without a hearing being held for being untimely?

Appellant’s Br. at 4.2

       Before turning to Appellant’s issue, we must determine if we have

jurisdiction to address it. A petitioner has one year from the date that his or

her judgment of sentence becomes final to file a timely PCRA Petition. 42
____________________________________________


1 Appellant also pleaded the after-recognized constitutional right exception to
the time-bar, at 42 Pa.C.S. § 9545(b)(1)(iii). Amended PCRA Petition at ¶¶
25-27. Appellant has failed to raise this exception on appeal. It is, thus,
waived. See Pa.R.A.P. 2116(a), 2119(a) (briefing rules); Commonwealth v.
Bennett, 517 A.2d 1248, 1250 n.4 (Pa. 1986) (stating issues raised in PCRA
petition and not presented on appeal are deemed abandoned);
Commonwealth v. McGill, 832 A.2d 1014, 1018 n.6 (Pa. 2003) (finding
waiver where appellant abandoned claim on appeal).

2 Appellant’s single issue faults the PCRA court for, in part, dismissing his
petition “without a hearing being held[,]” however, Appellant acknowledges
that the PCRA court held a hearing on November 5, 2021. Appellant’s Br. at
4-6.

                                           -2-
J-S34015-22



Pa.C.S. § 9545(b)(1). Appellant’s judgment of sentence became final on

October 2, 2017, and, therefore, he had until October 2, 2018, to file a timely

PCRA Petition.3 The instant petition, which Appellant filed on March 15, 2021,

is patently untimely.

       Where, as here, a petitioner files an untimely PCRA Petition, the

petitioner must overcome the jurisdictional time-bar by pleading and proving

one of the exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii). If a

petitioner fails to invoke a valid exception to the PCRA time-bar, courts are

without jurisdiction to review the petition or provide relief. Commonwealth

v. Spotz, 171 A.3d 675, 676 (Pa. 2017).

       In his PCRA Petition, Appellant attempted to overcome the time-bar by

pleading    the   newly     discovered     fact   exception   under   42   Pa.C.S.   §

9545(b)(1)(ii). Amended PCRA Petition, 5/14/21, at 21-24, 27. He argued that

our Supreme Court’s opinion in Commonwealth v. Hlubin, 208 A.3d 1032

(Pa. 2019), which Appellant discovered in October 2020, constituted a new

fact. Id. at 24. Appellant continues to argue on appeal that Hlubin constitutes

a new fact. Appellant’s Br. at 10-15.

       To invoke the new fact exception, a petitioner must plead and prove

“that there were ‘facts’ that were ‘unknown’ to him and that he exercised ‘due

diligence’” in the discovery of those facts. Commonwealth v. Bennett, 930

____________________________________________


3“[A] judgment becomes final at the conclusion of direct review [or] at the
expiration of time for seeking the review.” 42 Pa.C.S. §§ 9545(b)(3). See also
Pa.R.A.P. 903(a) (providing 30 days to appeal).

                                           -3-
J-S34015-22



A.2d 1264, 1270 (Pa. 2007). Our Supreme Court has commanded in no

uncertain terms that “a judicial opinion—even one which may establish a new

theory or method of obtaining relief—'does not amount to a new fact under

Section 9545(b)(1)(ii) of the PCRA.’” Commonwealth v. Reid, 235 A.3d

1124, 1148 (Pa. 2020) (citing Commonwealth v. Watts, 23 A.3d 980, 987

(Pa. 2011)).

       The PCRA court found that Appellant failed to invoke its jurisdiction over

his otherwise untimely PCRA Petition because Hlubin cannot “be considered

a ‘fact.’” PCRA Ct. Op., 12/14/21, at 8. We agree.

       Because a judicial decision cannot satisfy the newly discovered fact

exception, Appellant’s attempt to invoke the exception based on his discovery

of the Hlubin decision fails to overcome the PCRA’s one-year time bar. Since

Appellant failed to plead and prove the applicability of any exception to the

PCRA’s jurisdictional time-bar, we are without jurisdiction to address the

merits of this appeal. Accordingly, we affirm the PCRA court’s order dismissing

Appellant’s petition as untimely.4

       Order affirmed.




____________________________________________


4 We observe that the PCRA court found that Hlubin was not a “new fact”
because the legislature abrogated its holding by statute. PCRA Ct. Op. at 7-8.
Although our reasoning differs from the PCRA court’s we may affirm an order
“for any reason appearing of record.” Commonwealth v. Montalvo, 205
A.3d 274, 286 (Pa. 2019).

                                           -4-
J-S34015-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                          -5-